REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 5/16/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 10 & 19.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “monitoring user interactions with social networking system activity user interface controls within a video application that occur as portions of a digital video play within the video application, wherein each of the social networking system activity user interface controls correspond with a type of social networking interaction with a portion of the digital video; in response to determining that a number of monitored user interactions with one of the social networking system activity user interface controls within the video application that occurred as a portion of the digital video played within the video application satisfies a predetermined threshold, determining that the portion of the digital video is a viral portion of the digital video; and in response to determining that the portion of the digital video is a viral, providing on a playback timeline a first graphical indicators that highlights a portion of the playback timeline within the video to indicate a beginning and ending of the viral portion, and a second graphical indicator, combined with the first graphical indicator that highlights the portion, indicating the type of social networking interaction associated with the viral portion that satisfied the predetermined threshold and indicating a number of interactions for the type of social networking interaction associated with the viral portion within the playback timeline” as set forth in independent claim(s) 1, 10 & 19 and in light of applicant’s argument(s) filed 5/16/22.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449